Order entered September 24, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00647-CV

                                  STACEY REED, Appellant

                                                V.

                                  STEPHEN REED, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-51554-2013

                                            ORDER
       We GRANT appellant’s September 23, 2015 third motion to extend time to file appellate

record and ORDER the record be filed no later than October 23, 2015. We again caution

appellant that no additional extensions will be granted absent exigent circumstances. We further

caution that failure to file the reporter’s record may result in the appeal being submitted without

the reporter’s record and failure to file the clerk’s record may result in the appeal being

dismissed without further notice. See TEX. R. APP. P. 37.3(b),(c), 42.3(b),(c).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE